UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-4224


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAIRO NUNEZ-SANCHEZ, a/k/a Saul Sedano, a/k/a Omar Mendez
Navaro,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:06-cr-00353-RJC-1)


Submitted:   October 28, 2011             Decided:   November 10, 2011


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Travis R. Fitzwater, LAW OFFICE OF TRAVIS R. FITZWATER,
Morgantown, West Virginia, for Appellant.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jairo Nunez-Sanchez pled guilty, pursuant to a written

plea    agreement,        to       conspiracy      to     possess        with       intent      to

distribute       heroin    (Count         One),    possession           of    a    firearm     in

furtherance of a drug trafficking crime (Count Five), and money

laundering (Count Nine), in violation of 18 U.S.C. §§ 924(c),

1956(h) (2006), 21 U.S.C. § 846 (2006).                         He was sentenced to 228

months of imprisonment.

              Nunez-Sanchez’s             attorney        has      filed       a     brief      in

accordance with Anders v. California, 386 U.S. 738 (1967), in

which    he    asserts     that      there    are       no    meritorious          issues      for

appeal,    but    questions         the    four-level         enhancement          applied      at

sentencing,      based     on      Nunez-Sanchez’s           leadership           role    in   the

offense.       Nunez-Sanchez filed two supplemental pro se briefs

raising three additional claims:                   (1) his plea was unknowing and

involuntary; (2) Count Five of the indictment charged multiple

offenses under § 924(c) and therefore was duplicitous; and (3)

his money laundering conviction should be vacated in light of

the Supreme Court’s decision in United States v. Santos, 553
U.S. 507 (2008).         We affirm.

              Counsel challenges the district court’s application of

the    four-level    enhancement           based     on      its   finding         that   Nunez-

Sanchez       exercised        a     leadership         role       in        the    underlying

conspiracy.        Specifically, counsel asserts that the facts did

                                              2
not     support       the     enhancement       and      that     application          of    the

enhancement       violates      the     rule    announced       in    United     States          v.

Booker, 543 U.S. 220 (2005).

               We review the district court’s decision to apply a

sentencing      adjustment        based    on      the    defendant’s        role      in    the

offense for clear error.              United States v. Sayles, 296 F.3d 219,

224 (4th Cir. 2002).              Under U.S. Sentencing Guidelines Manual

(“USSG”) § 3B1.1(a) (2006), an offense level is enhanced four

levels    if    “the        defendant    was       an   organizer      or    leader         of   a

criminal activity that involved five or more participants or was

otherwise      extensive.”         We     find,      based   on      our    review     of    the

record, no clear error in the district court’s conclusion that

the enhancement was appropriate.                    Counsel also asserts that the

district court’s imposition of the enhancement, based on facts

not found by the jury, violated Nunez-Sanchez’s rights under

Booker.       This claim, too, is without merit.                     See Rita v. United

States, 551 U.S. 338 (2007); United States v. Benkahla, 530 F.3d
300,    312    (4th    Cir.    2008)     (noting        sentencing     judges       may     make

findings of fact under a preponderance of the evidence standard

“so long as [the] Guidelines sentence is treated as advisory and

falls    within       the    statutory     maximum       authorized         by   the    jury’s

verdict”).

               In his supplemental pro se briefs, Nunez-Sanchez first

asserts that his plea was unknowing and involuntary.                                   We find

                                               3
this claim belied by the amended transcript of the Fed. R. Crim.

P. 11 hearing.

            Because      Nunez-Sanchez          did    not    move   in    the    district

court to withdraw his guilty plea, the Rule 11 proceeding is

reviewed for plain error.             United States v. Martinez, 277 F.3d
517, 524-26 (4th Cir. 2002).                The record establishes that the

district court fully complied with Rule 11 in accepting Nunez-

Sanchez’s    guilty        plea.      The        court        ensured,      through      an

interpreter, that Nunez-Sanchez understood the charges against

him and the potential sentence he faced, that he entered his

plea knowingly and voluntarily, and that the plea was supported

by an independent factual basis.                 See United States v. DeFusco,

949 F.2d 114, 116, 119–20 (4th Cir. 1991).                      Accordingly, we find

that the district court did not plainly err in accepting Nunez-

Sanchez’s plea as knowingly and voluntarily entered.

            Next,     Nunez-Sanchez         argues       that    Count     Five    of   the

indictment      was     duplicitous    because          it    charges      two    separate

offenses under 18 U.S.C. § 924(c)(1).                        However, a valid guilty

plea   waives     all     antecedent    nonjurisdictional             defects.          See

Tollett v. Henderson, 411 U.S. 258, 267 (1973).                           Defects in the

indictment are not jurisdictional.                    United States v. Cotton, 535
U.S. 625, 631 (2002).         Accordingly, Nunez-Sanchez’s valid guilty

plea waives his claim that the indictment was defective.



                                            4
             Next,    Nunez-Sanchez        challenges           the    validity          of   his

money    laundering     conviction        in    light      of   Santos        (interpreting

“proceeds” to mean “profits” in the context of an underlying

illegal    gambling     conviction).            We    decline         to    so    extend      the

holding in Santos.

             Pursuant    to    Anders,         we   have    carefully         reviewed        the

record for reversible error and have found none.                                 We therefore

affirm    Nunez-Sanchez’s       conviction           and   sentence.              This    court

requires that counsel inform Nunez-Sanchez, in writing, of the

right to petition the Supreme Court of the United States for

further review.         If Nunez-Sanchez requests that a petition be

filed,    but   counsel     believes       that      such       a   petition        would      be

frivolous, then counsel may move in this court for leave to

withdraw from representation.               Counsel’s motion must state that

a copy thereof was served on Nunez-Sanchez.                            We dispense with

oral    argument     because       the    facts      and    legal          contentions        are

adequately      presented     in    the    materials        before          the    court      and

argument would not aid the decisional process.


                                                                                     AFFIRMED




                                            5